Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-4 and 6-8 were previously pending and subject to the non-final office action mailed November 24th, 2021. In the Response, submitted February 24th, 2022, claims 7-8 were amended, claims 1-4 and 6 were cancelled, and no new matter was added. Therefore, claims 7-8 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on February 24th, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 6-7 of the Response concerning the 35 U.S.C. § 101 rejection of claims 7-8 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 8 of this final office action. 

	On page 6 of the Response, the Applicant argues the following:
	 “Applicant respectfully submits that amended independent claims 7 and 8, as a whole, are not directed to a judicial exception, at least because the amended claim 7 recites […] “the electric vehicle comprising a second controller and the second controller configured to: when the electric vehicle is in a READY-ON state and is being charged, periodically send calculated state of charge (SOC) information of the power storage device to the first controller” […] the above claim limitation would integrate the judicial exception into a practical application because the above claim limitation imposes a significant and meaningful activity to the judicial exception”.  
	The Examiner respectfully disagrees that the amended claims 7-8, as a whole, are not directed towards a judicial exception and that the amended claims recite additional elements that integrate the abstract idea into a practical application. As mentioned above, amended claims 7-8 recites a second controller that is configured to periodically send calculated SOC information of a power storage device to a first controller when an electric vehicle is in a READY-ON state and is being charged. The features for sending/receiving SOC information recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)). As currently drafted, the second controller is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the feature for sending calculated SOC information from a second controller to a first controller when a vehicle is in a READY-ON state and being charged is considered to be an additional element directed towards transmitting data over a network, thus is considered to be insignificant extra-solution activity (see MPEP 2106.05 (g)). Furthermore, the second controller that is configured to periodically send calculated state of charge (SOC) information to a first controller when the electric vehicle is in a READY-ON state and is being charged is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). Accordingly, the amended claims 7-8 do not reflect an improvement to a technology and does not implement the abstract idea with a particular machine, but rather merely incorporates generic computer components (such as the second controller) to apply the judicial exception and recites additional elements that are considered to merely be generally linking the judicial exception to a particular technological environment and insignificant extra-solution activity. Accordingly, these additional elements are not considered to integrate the abstract idea into a practical application (see MPEP 2106.04 (d)). 
	Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.

	On pages 6-7 of the Response, the Applicant argues the following:
	“The invention according to claims 7 and 8 has the features of estimating a charging time based on time information (a utilization start time or/and a utilization end time of the EV) and setting a unit price of commercial power in a time slot including the charging time as the power unit price(emphasis added) […] These features disclose a relation between a charging time (a time slot when a charging was performed) and the rental fee the utilization fee) of the EV […] Applicant respectfully” […] the Applicant respectfully submits that these features of the present invention include additional significant elements significantly more than the abstract idea, and improve the conventional technologies”. 
	The Examiner respectfully disagrees that claims 7-8 recite additional elements that ensure that the claims amount to significantly more than the abstract idea. The claim features directed towards estimating a charging time based on time information (a utilization start time or/and a utilization end time of the EV), setting a unit price of commercial power in a time slot including the charging time as the power unit price, and setting a utilization fee based on the consumed power amount and the power unit price, individually and in combination, recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, these features recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). These features are recited as being performed by a “first controller”. As currently drafted, the first controller is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, as noted above, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer ” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.
	In view of the amendments to the claims 7-8, the Examiner has set forth an amended 35 U.S.C. § 101 rejection that may be found starting on page 8 of this Final Office Action. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 9-11 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-4 and 6 have been fully considered and are moot in view of the amended rejection that may be found starting on page 20 of this final office action. 

	On pages 8-9 of the Response, the Applicant argues the prior art of record, namely Takeda fails to teach or suggest the claimed features directed to "(i) when the time information includes the utilization start time, the first controller is configured to estimate that a first time slot, which is a previous time slot before a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price; (ii) when the time information includes the utilization end time, the first controller is configured to estimate that a second time slot, which is a next time slot after a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price”. On pages 8-9 of the Response, the Applicant argues “Takeda fails to teach or suggest a relation between a charging time (a time slot when a charging was performed) and the rental fee (the utilization fee) of the EV. Just by setting a unit price in accordance with an SOC of a battery as described in Takeda, it cannot be distinguished whether a power stored in the battery was charged when a power unit price was high or when the power unit price was low. Therefore, the Applicant respectfully submits that Takeda fails to teach or suggest the features recited in claims 7 and 8”. 
	The Examiner respectfully disagrees that Takeda, in combination with Cho/Boot, does not teach the claim features discussed above. Takeda is relied upon for teaching a feature for storing a lending time for a vehicle rental and setting a charge unit price (vehicle use charger per unit time) according to the charging rate (amount of charge) of a vehicle battery at the time of lending (before use of the vehicle is started) or after the vehicle is returned (see ¶ [0039], [0061], ¶ [0074] ¶ [0082], ¶ [0083]).  As such, Takeda teaches features for designating a charge unit price at the time of lending (before use of the vehicle is started) and after the vehicle is returned. Although it is not explicitly stated that the vehicle is recharged before or after the lending (utilization) time, it is clear that the electric vehicle has an amount of charge at the time of lending to a renter. Further, Takeda teaches “when the center server 100 detects that the charging rate is lower than the threshold based on the SOC information, it searches for a charging station near the vehicle and introduces an available charging station to the user. Recommends battery charging.” (¶ [0037]). Thus, if the charging rate is lower than a threshold before being lent to a renter, the electric vehicle may be directed to a charging station where it is charged. Accordingly, Takeda teaches a relation between a potential (estimated) charging time (a time slot when a charging was performed) and the rental fee (the utilization fee) of the EV, where a particular charge unit price may be set before a lending time of the electric vehicle or after the vehicle is returned.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot with the teachings of Takeda by incorporating the features for setting charge unit price before and after a vehicle rental period and determining a usage fee for the vehicle rental based on the set charge unit prices, as taught by Takeda, into the system of Cho/Boot that is configured to store information associated with a user indicating a utilization time period of an EV and determining a sharing service fee based on charging prices. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Cho/Boot to determine a sharing service fee (for renting an electric vehicle) based on fluctuating charging prices for charging the electric vehicle, where the charging price may correspond to a set unit price before and after a vehicle rental period. One of ordinary skill in the art would have been motivated to make this modification to the system of Cho/Boot/Uyeki/Matsumoto with the purpose “to set a more appropriate usage charge” (¶ [0085]), as suggested by Takeda.

	Further, in view of the amendments to claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 7-8 that may be found starting on page 20 herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claim 7 is directed to an apparatus (i.e. a machine), and claim 8 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 7-8 recite steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. In particular, the functions being performed by the independent claims 7-8 are concepts relating to commercial interactions and collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)). 
	Claim 7 recites, in part:
[…] when the electric vehicle is in a READY-ON state and is being charged, periodically send calculated state of charge (SOC) information of the power storage device […];
	This limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

[…] stores time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle and a unit price of commercial power which fluctuates in different time slots;
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, organizing information, and evaluating information in a manner that is analogous to human mental work. Furthermore, the features directed to storing unit prices of commercial power for each time slot recite concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 

[…] executing a predetermined arithmetic processing based on information […];
	This limitation recites concepts relating to mental processes and mathematical concepts. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation, in part, is recites concepts of mathematical calculations (see MPEP 2106.04 (a)(2)(I)(C)). 

Set a power unit price;
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). 

Set the utilization fee, wherein the time information includes a utilization time of the electric vehicle;
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information and organizing information in a manner that is analogous to human mental work.

Set the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time; and 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 

Calculate the consumed power amount based on the determined SOC;
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Set the utilization fee based on the calculated consumed power amount and the power unit price.
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

Wherein the time information includes at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended; and (i) when the time information includes the utilization start time […] estimate that a first time slot, which is a previous time slot before a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price; 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

(ii) when the time information includes the utilization end time […] estimate that a second time slot, which is a next time slot after a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price; 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

and (iii) when the time information includes the utilization start time and the utilization end time […] estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot. 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).
	
	Claim 8 recites, in part:
Storing time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle and a unit price of commercial power which fluctuates in different time slots […];
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, organizing information, and evaluating information in a manner that is analogous to human mental work. Furthermore, the features directed to storing unit prices of commercial power for each time slot recite concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 
 
Setting a power unit price […];
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). 

When the electric vehicle is in a READY-ON state and is being charged, periodically sending the calculated state of charge (SOC) information of the power storage device […];
	This limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)). 

Setting the utilization fee […] wherein the time information includes a utilization time of the electric vehicle;
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time […]; and 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 

Calculating the consumed power amount based on the determined SOC;
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Wherein the utilization fee being set based on the calculated consumed power amount and the power unit price.
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

[…] executes a predetermined arithmetic processing based on information […];
	This limitation recites concepts relating to mental processes and mathematical concepts. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation, in part, is recites concepts of mathematical calculations (see MPEP 2106.04 (a)(2)(I)(C)). 

Wherein the time information includes at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended; and (i) when the time information includes the utilization start time […] estimate that a first time slot, which is a previous time slot before a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price; 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

(ii) when the time information includes the utilization end time, […] estimate that a second time slot, which is a next time slot after a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price; 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

and (iii) when the time information includes the utilization start time and the utilization end time, […] estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot. 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).


	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claim 7 recites additional elements of a communication device, a first controller, communication bus, storage device, hard disk, solid state drive, central process unit, memory, second controller, features for transmitting data over a network (inputting and outputting various signals, periodically sending calculated state of charge (SOC) information to a first controller when a vehicle is in a READY-ON state and is being charged), and features for electronically storing data. 
	The communication device, first controller, second controller, communication bus, storage device, hard disk, solid state drive, central process unit, and memory are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting data over a network and electronically storing data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the second controller that is configured to periodically send calculated state of charge (SOC) information to a first controller when the electric vehicle is in a READY-ON state and is being charged is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 8 recite the additional elements of a communication device, first controller, communication bus, storage device, hard disk drive, solid state drive, unit price setting device, fee setting device, central process unit, memory, second controller, features for transmitting data over a network (receiving information via a communication device, periodically sending calculated state of charge (SOC) information to a first controller when a vehicle is in a READY-ON state and is being charged), and features for electronically storing data.
	 The communication device, first controller, second controller communication bus, storage device, hard disk, solid state drive, central process unit, unit price setting device, fee setting device, and memory are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting data over a network and electronically storing data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the second controller that is configured to periodically send calculated state of charge (SOC) information to a first controller when the electric vehicle is in a READY-ON state and is being charged is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Accordingly, the communication device, controller, first controller, second controller,  communication bus, storage device, hard disk drive, solid state drive, unit price setting device, fee setting device, central process unit, memory, features for transmitting data over a network, and features for electronically storing data do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 7-8 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 7-8 are merely left with a communication device, controller, first controller, second controller,  communication bus, storage device, hard disk drive, solid state drive, unit price setting device, fee setting device, central process unit, memory, features for transmitting data over a network, and features for electronically storing data. 
	Claims 7-8 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 7-8 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The communication device, controller, first controller, second controller, communication bus, storage device, hard disk drive, solid state drive, unit price setting device, fee setting device, central process unit, and memory are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
	Further, the second controller that is configured to periodically send calculated state of charge (SOC) information to a first controller when the electric vehicle is in a READY-ON state and is being charged is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Viewed as a whole, claims 7-8, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 7-8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 7-8 are rejected under 35 U.S.C § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho U.S. Publication No. 2014/0207498, hereafter known as Cho, in view of Boot et al. U.S. Publication No. 2012/0296678, hereafter known as Boot, in further view of Uyeki et al. U.S. Publication No. 2012/0123633, hereafter known as Uyeki, in further view of Matsumoto WO2012108004A1, hereafter known as Matsumoto, in further view of Takeda JP2013232129A, hereafter known as Takeda. 

	Regarding claim 7, 
	Cho teaches the following:
A fee setting apparatus configured to set a utilization fee for sharing an electric vehicle equipped with a power storage device, the fee setting apparatus comprising: 
	Cho teaches “an electric vehicle sharing service system may manage an electric vehicle return process based on […] a return condition” (¶ [0008]), where “A car sharing service may refer to a kind of car rental where people rent cars for short periods of time,” (¶ [0003]). Further, Cho teaches the electric vehicle sharing service system is configured to “lower an EV sharing service price” (¶ [0133]) or “increase in an EV sharing service price” (¶ [0004]). Thus, the electric vehicle sharing service system that may set a EV sharing service price for an electric vehicle rental is equivalent to a fee setting apparatus configured to set a utilization fee for sharing an electric vehicle. 
	Further, Cho teaches “processor 303 may obtain information on a remaining battery power of the electric vehicle, from a battery management system of the electric vehicle” (¶ [0064]). Thus, the battery of the electric vehicle is equivalent to an electric vehicle equipped with a power storage device.  

	A communication device, a storage device, and a first controller which are connected by a communication bus so as to communicate with each other.
	Cho teaches “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity […] For example, a component may be, but is not limited to being […] a processor, an object, an executable […] and/or a computer […] both an application running on a controller and the controller can be a component” (¶ [0137]). Further, Cho teaches “The present invention can also be embodied in the form of program code embodied in tangible media, non-transitory media, such as […] hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention” (¶ [0138]). Further, Cho teaches “Electric vehicle sharing service system 16 may be connected to electric chargers (e.g., 14 a, . . . , 14 n) through a wired/wireless telecommunication network” (¶ [0043]) and “Communication processor 301 may transmit or receive signals, messages, information, and/or data required for performing the present embodiment,  in connection with at least one of user equipment 102 (or a corresponding user (e.g., 10)), electric vehicle sharing service system 16, electric charger 14, and electric vehicle 12.” (¶ [0062]). 
	Thus, Cho teaches a computer EV sharing service system comprising a processor, controller, communication network, communication processor, and machine readable storage mediums (such as a hard drives) that are all in communicative connection with each other to perform the functions of the EV sharing service system as taught by Cho; equivalent to a communication device, a storage device, and a first controller which are connected by a communication bus so as to communicate with each other.

	The storage device being a hard disk drive or a solid state drive that stores time information for specifying a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle and a unit price […]; 
	 Cho teaches a “solid state memory, floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer […] becomes an apparatus for practicing the invention” (¶ [0138]). Thus, the electric vehicle sharing service system comprising a computer with a hard drive for storing and executing code necessary for practicing the features of the invention is equivalent to a storage device configured to store the following information. 
	Cho teaches the “electric vehicle sharing service system 16 may determine ‘electric charger information’ associated with an electric vehicle return for each EV sharing service user […] More specifically, electric vehicle sharing service system 16 may determine the electric charger information, based on a reservation content (e.g., an EV return location, a return time, etc.) of a corresponding EV sharing service” (¶ [0126]). Further, Cho teaches “electric vehicle sharing service system may manage an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied” (¶ [0008]), where a “second return condition may include checking a charging connection between the electric vehicle and an electric charger” (¶ [0011]) and “transmitting a charging approval message to the connected electric charger such that the connected electric charger performs an electric charging process, when the second return condition is satisfied, and transmitting information on the electric charging process to the user equipment.” (¶ [0018]). Further, Cho teaches “when receiving the electric charging reservation request from electric vehicle sharing service system 16, electric charger 14 a may establish an electric charging schedule for the electric vehicle to be returned, according to the received electric charging reservation request” (¶ [0130]). Further, Cho teaches “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]). 
	Thus, Cho teaches an EV sharing service system configured to manage an electric vehicle (EV) return process, where an electric charging reservation request is sent to an electric charger based on a scheduled return time for the EV and the charging is initiated once the EV has been connected to the charger according to the electric charging schedule. Thus, the feature for setting an electric charging schedule according to stored charging reservation information by the electric vehicle sharing service is considered equivalent to a storage device configured to store time information for specifying a charging time of the power storage device. 

	Further, Cho teaches “electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16 […] the obtained information may include at least one of […]  the remaining battery power information […] the electric vehicle utilization time” (¶ [0078]). Further, Cho teaches “electric vehicle sharing service system 16 may calculate a remaining battery power, using the electric vehicle utilization time and the mileage included electric vehicle return request” (¶ [0081]). Thus, the electric vehicle sharing service system is configured to receive or calculate a remaining battery power in an electric vehicle that is being returned; equivalent to a storage device configured to store a consumed power amount due to the utilization of the electric vehicle. 

	Further, Cho teaches “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). Thus, the electric vehicle sharing service system is configured to calculate an electric charging expense based on a charging price when the vehicle is returned; equivalent to a storage device configured to store a unit price of commercial power. 

	The first controller including a central process unit and a memory, the first controller configured to input and output various signals and configured to execute a predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device, the first controller further configured to:
	Cho teaches a computer EV sharing service system comprising a controller, processor, and machine readable storage medium that stores the program code for executing all of the functions of the EV sharing service system (see ¶ [0137] -¶ [0138]), the functions including a calculation of a service expense for a user (see  ¶ [0051]) where the expenses include an electric charging expense that is based on a required charging time, charging amount, and a charging price ( see ¶ [0096]). Further, the EV sharing service system comprises a communication processor in communication with user equipment, an electric charger, and the electric vehicle (see ¶ [0062]). Further, the electric vehicle terminal may communicate information regarding the remaining battery power information (¶ [0078]) to the EV sharing service system that is used to predict a charging expense that may be included with the service expense transmitted to the user for utilizing the EV ( see ¶ [0096], ¶ [0114]). 
	Thus, the EV sharing service system that utilizes a controller, processor, and program code stored in a memory to calculate a charging expense based on received information from an EV terminal via a communication processor and transmitting the charging expense with a service expense to a user is equivalent to a first controller including a central process unit and a memory, the first controller configured to input and output various signals and configured to execute a predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device.

	The first controller further configured to: set the utilization fee, wherein the time information includes a utilization time of the electric vehicle;
	Cho teaches “electric vehicle (EV) sharing service system 16 may include electric vehicle (EV) sharing service providing processor (hereinafter referred to as “EV sharing service providing processor”) 20” (¶ [0048]) and “EV sharing service providing processor 20 may include EV utilization management unit 201” (¶ [0050]). Further, “EV utilization management unit 201 may determine a corresponding service expense when an EV sharing service utilization associated with a specific user is complete. “ (¶ [0051]). Further “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102. Herein, the return completion message may include the service expense and/or benefit information determined at step S636 […] the return completion message may further include the electric charging expense.” (¶ [0114]). 
	Thus, Cho teaches that a service expense and charging expense may be determined by the EV sharing service system and transmitted to a user equipment; equivalent to setting a utilization fee.  

	Further, Cho teaches “a user (e.g., 10) may use an electric vehicle (EV) (e.g. 12) for a predetermined time period, through an electric vehicle (EV) sharing service. When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle.” (¶ [0041]). Further, “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]), “reservation content (e.g., an EV pick up location, an EV return location, a vehicle model, a reservation time, etc.)” (¶ [0069]), “reservation content (e.g., an EV return location, a return time, etc.)” (¶ [0058]). Thus, the EV sharing service system may store reservation information for an EV including a reservation time that indicates a predetermined time period that a user may utilize a particular EV; equivalent to the time information includes a utilization time of the electric vehicle. 

	Calculate the consumed power amount […]; and
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV sharing service period) exceeds a threshold value” (¶ [0082]); “ referring to FIG. 5B, at step S520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]).
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user; equivalent to calculating a consumed power amount. 

	Set the utilization fee based on the calculated consumed power amount and […] power unit price. 
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV sharing service period) exceeds a threshold value” (¶ [0082]); “ referring to FIG. 5B, at step S520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). 
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user, where the charging expense is based on a required charging amount and a charging price; equivalent to setting the utilization fee based on a calculated consumed power amount and power unit price.
The time information includes at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended; and
Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, a scheduled charging time, and determining a charging expense based on a charging price at the time of charging (¶ [0041], ¶ [0058]), ¶ [0069], ¶ [0096]); equivalent to time information including at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended.

	Although Cho teaches an EV sharing service system that may store reservation information (including a utilization time of an EV and a scheduled charging time) and determining charging expenses (based on amount of battery usage and charging price) to include in a service fee, Cho does not explicitly teach that the charging price is a set power unit price and that the power unit price is set by using the unit price of commercial power in a time slot defined in associated with the utilization time of the EV. Further, Cho does not explicitly teach a storage device that stores a unit price of commercial power which fluctuates in different time slots.

	However, Boot teaches the following:
	A storage device […] that stores […] a unit price of commercial power which fluctuates in different time slots.
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]) and “The service provider computer 104 […] may also include […] one or more database(s) 182 […] The database 182 may also store rate and pricing information, which may be set by a utility provider based upon the time of day” (¶ [0024]). Further, “the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of day” (¶ [0042]). Further, Boot teaches “the charging station controller 106 can control or manage an amount of power, a duration of charge” (¶ [0034]). 
	Thus, Boot teaches system for managing reservations of EV charging stations, where the system includes a database that stores rate and pricing information of power/electricity, set by a utility provider (equivalent to a unit price of commercial power), at each of the EV charging stations. The rate and pricing information relates to costs associated with using the EV charging stations to charge a vehicle during different time slots during a day, where the cost for recharging an EV during a time slot is different in each time slot; equivalent to a storage device that stores a unit price of commercial power which fluctuates in different time slots. 
	Set a power unit price; and set the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time.
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]). Further, Boot teaches “one or more available time slots may be available for a customer to reserve […] the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of day” (¶ [0042]). Further, Boot teaches that the charging station need not be reserved and may be available for access by any drive-up electric vehicle (see ¶ [0017]). 

	 Thus, the feature for allowing EV drivers (utilizing electrical vehicles at a particular point in time) to arrive at a charging station and determining a cost for recharging based on the time of the day and associated electricity rates, as taught by Boot, is considered to be equivalent to setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time.	 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature for determining a cost for charging an EV at a charger based on a cost associated with the particular time slot in which an EV driver arrives at the charger or has reserved the charger, as taught by Boot, for feature of determining a charging expense based on a charging price as in the system of Cho. As a result, the system of Cho would be modified by the teachings of Boot such that the EV sharing service system of Cho would be configured to set a service fee based on the amount of power utilized by the driver and a variable charging price associated with the particular time slot that the EV is being utilized and charged at a designated EV charger. One of ordinary skill in the art would have been motivated to make this modification with the purpose to potentially further “lower an EV sharing service price” (¶ [0133]), as suggested by Cho, such that the EV sharing service may attract more customers during particular time periods. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Boot are compatible with the system of Cho as they share capabilities and characteristics; namely, they are both systems configured to manage the reservation of a particular electric vehicle charger at a particular time and determining charging expenses. 

	Although Cho/Boot teaches an EV sharing service system that is configured to calculate a remaining amount of charge in an EV, determine a battery power usage amount used for an EV sharing service period, and determining charging expenses (based on amount of battery usage and charging price) to include in an EV sharing service fee, Cho/Boot does not explicitly teach the electric vehicle comprising a second controller and the second controller configured to: when the electric vehicle is in a READY-ON state and is being charged, periodically send calculated state of charge (SOC) information of the power storage device to the first controller.

	However, Uyeki teaches the following:
The electric vehicle comprising a second controller and the second controller configured to: when the electric vehicle is in a READY-ON state and is being charged, periodically send calculated state of charge (SOC) information of the power storage device to the first controller. 
	Uyeki teaches “charge status information is received by the mobile device from the electric vehicle via a short range wireless communication protocol in response to a triggering event at the vehicle […] mobile device at a later point receives a request from a user, the request involving a current state of charge of the electric vehicle. The mobile device attempts to communicate with electric vehicle to obtain information from the vehicle for responding to the request” (see abstract); “The triggering may be one or more of the following: the vehicle's engine being turned off, the vehicle 102 being put in park mode” (¶ [0025]); “a triggering event that indicates that vehicle 102 has been stopped (e.g., engine being turned off or vehicle 102 put in park mode)” (¶ [0042]); “ The vehicle information received includes at least charge status information. The mobile device communication module 312 stores the vehicle information in the vehicle information database 318 […]  the vehicle information database 318 may be remote from the mobile device 106. For example, the vehicle information database 318 may be part of a service provider server 110” (¶ [0054]); “the charge status information is transmitted to the mobile device 106 at a set time (e.g., 20 seconds) after the triggering event is detected […]  the vehicle communication module 214 may send charge status information to the mobile device 106 immediately after the triggering event is detected and updated charge status information is transmitted every 15 seconds” (¶ [0042]); “ If charging of the vehicle 102 is started, the communication module 214 transmits updated information indicating that the vehicle 102 is being charged” (¶ [0044]); “the transmitted charge status information always includes at least the state of charge and an indication of whether the vehicle is being charged” (¶ [0045]); “electric vehicle 102 includes a telematics-navigation device 104. The telematics-navigation device 104 represents a device that exchanges information […]  the telematics-navigation device 104 provides vehicle charge status information to the mobile device […] charge status information includes one or more of the following: the state of charge of the vehicle 102” (¶ [0024]).
	Thus, Uyeki teaches a system comprising a vehicle that is configured to communicate (via a telematics-navigation device) with a mobile device or remote service provider server. The vehicle is configured to periodically send updated charge status information to the mobile device or server when the vehicle is parked or turned off (indicating that the car may not be turned off when it is parked).  The charge status information may indicate that the vehicle is being charged and a state of charge of the vehicle battery; equivalent to the electric vehicle comprising a second controller and the second controller configured to: when the electric vehicle is in a READY-ON state and is being charged, periodically send calculated state of charge (SOC) information of the power storage device to the first controller.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot with the teachings of Uyeki by incorporating the features for enabling a vehicle to periodically communicate updated charge status information (including a state of charge) to a service provider server while the vehicle is turned on and charging, as taught by Uyeki, into the system of Cho/Boot configured to determine the state of charge of an EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses. One of ordinary skill in the art would have been motivated to make this modification to the EV sharing service system of Cho/Boot with the teachings of Uyeki, by including the feature for receiving periodic state of charge updates from a vehicle, when one considers “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho.

	Although Cho/Boot/Uyeki teaches an EV sharing service system that is configured to determine the state of charge of an EV based on a voltage/current/temperature of the EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses (based on amount of battery usage and charging price at a particular time), Cho/Boot/Uyeki does not explicitly teach calculating the consumed power amount based on the determine SOC. Further, Cho/Boot/Uyeki does not explicitly teach setting the utilization fee based on the calculated consumed power amount. 
	However, Matsumoto teaches the following:
	Calculate the consumed power amount based on the determined SOC; and set the utilization fee based on the calculated consumed power amount […]. 
	Matsumoto teaches “the electric vehicle V includes an in-vehicle terminal 10, a storage battery 17, an SOC detection sensor 18” (pg. 9, para. 3); “The SOC detection sensor 18 is attached to the storage battery 17, and detects a state of charge (SOC) of the storage battery 17” (pg. 9, para. 6);“control unit 15 calculates the amount of electric power F consumed by the electric vehicle V traveling […] The power consumption amount F can also be calculated from the amount of change in the SOC detected by the SOC detection sensor 18” (pg. 21, para. 7 – pg.22, para. 1); “When the car sharing user ends using the car sharing electric vehicle V, the settlement processing unit 42 performs settlement processing of the usage fee and the like” (pg. 23, para. 2); “the usage fee S is calculated by the following equation. S = L2 * W + P3 As can be seen from this equation […] the car sharing fee S is a charge corresponding to the travel distance of the car sharing electric vehicle, the green electric power usage amount P3” (pg. 28, para. 2). 
	Thus, Matsumoto teaches an electric vehicle control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle; equivalent to calculating the consumed power amount based on the determined SOC. Further, Matsumoto teaches a system that is configured to calculate a car sharing fee based on the calculated electric power usage amount; equivalent to setting the utilization fee based on the calculated consumed power amount. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Uyeki with the teachings of Matsumoto by incorporating the control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle and calculating a car sharing fee based on the calculated electric power usage amount, as taught by Matsumoto, into the system of Cho/Boot/Uyeki configured to determine the state of charge of an EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses. One of ordinary skill in the art would have been motivated to make this modification to the EV sharing service system of Cho/Boot/Uyeki with the teachings of Matsumoto when one considers “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 

	Although Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, Cho/Boot/Uyeki/Matsumoto does not explicitly teach when the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price. Further, Cho/Boot/Uyeki/Matsumoto does not explicitly teach when the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price. Further, Cho/Boot/Uyeki/Matsumoto does not explicitly teach when the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot.
	However, Takeda teaches the following:
When the time information includes the utilization start time, the first controller is configured to estimate that a first time slot, which is a previous time slot before a time slot including the utilization start time, is the charging time, and set the unit price […] in the first time slot as the […] unit price;
	Takeda teaches a system “To appropriately set a rental fee of an electric vehicle […] A store terminal 200 acquires a charging rate of a battery 20 when lending a vehicle, and sets a rent unit price according to the charging rate” (see abstract); “battery 20 is provided with an SOC detector 70 that detects a state of charge (SOC), which is a value indicating the charge state of the battery 20.” (¶ [0034]); “when the center server 100 detects that the charging rate is lower than the threshold based on the SOC information, it searches for a charging station near the vehicle” (¶ [0037]); “store terminal 200 manages the lending status of the vehicle 10 and sets a usage charge (a unit price per unit time and a service point) according to the charging rate of the battery 20.” (¶ [0039]); “The charge unit price is set according to the charging rate of the battery 20 when the use of the vehicle 10 is started, that is, when the vehicle 10 is rented. Therefore, before lending out the vehicle 10, the shop terminal 200 acquires and stores the battery charging rate of the vehicle 10” (¶ [0042]); “based on the loan data, the charge unit price is set by multiplying the charge unit price set at the time of loan, the usage charge is calculated, and the charge processing is performed using the usage charge.” (¶ [0061]); “a usage fee setting unit 222 that sets the usage fee of the vehicle 10 based on the battery charging rate” (¶ [0040]); “since the charge unit price is set according to the charging rate at the time of vehicle rental, the user can know the charge unit price before using the vehicle 10” (¶ [0074]); “When the return processing routine is activated, the store terminal 200 reads the lending data stored at the time of lending of the vehicle 10 […] Subsequently, in step S52, based on the loan data, the charge unit price is set by multiplying the charge unit price set at the time of loan, the usage charge is calculated” (¶ [0061]); “The store terminal 200 […] stores lending data representing charging rate, member number, lending time, etc” (¶ [0059]). 
	Thus, Takeda teaches a system configured to store a lending time for a vehicle rental and setting a charge unit price (vehicle use charger per unit time) according to the charging rate (amount of charge) of a vehicle battery at the time of lending (before use of the vehicle is started). As such, Takeda teaches features for designating a charge unit price at the time of lending (before use of the vehicle is started). Further, Takeda teaches “when the center server 100 detects that the charging rate is lower than the threshold based on the SOC information, it searches for a charging station near the vehicle and introduces an available charging station to the user. Recommends battery charging.” (¶ [0037]). Thus, if the charging rate is lower than a threshold before being lent to a renter, the electric vehicle may be directed to a charging station where it is charged. Accordingly, Takeda teaches a relation between a potential (estimated) charging time (a time slot when a charging was performed) and the rental fee (the utilization fee) of the EV, where a particular charge unit price may be set before a lending time of the electric vehicle or after the vehicle is returned; equivalent to when the time information includes the utilization start time, the first controller is configured to estimate that a first time slot, which is a previous time slot before a time slot including the utilization start time, is the charging time, and set the unit price in the first time slot as the unit price. 

When the time information includes the utilization end time, the first controller is configured to estimate that a second time slot, which is a next time slot after a time slot including the utilization end time, is the charging time, and set the unit price […] in the second time slot as the […] unit price;
	Takeda further teaches “as shown in FIG. 15, an additional charge unit price may be calculated based on the charging rate at the time of vehicle return […] when the store terminal 200 calculates the usage charge in step S52, a correction charge obtained by adding the charge unit price addition set in FIG. 15 to the charge unit price (base charge unit price) set at the time of vehicle rental. The unit price may be calculated, and the correction charge unit price may be multiplied by the usage time to calculate the usage charge” (¶ [0082]); “the charge unit price is set according to the charging rate at the time of vehicle rental, but it is not necessarily performed at the time of vehicle rental, and may be set, for example, at vehicle return. In this case, when the charge rate at the time of vehicle return is out of the recommended charge rate range, a higher charge unit price may be set” (¶ [0083]); “The store terminal 200 […] stores lending data representing charging rate, member number, lending time, etc” (¶ [0059]).
	Thus, Takeda teaches that a charge unit price may additionally be set at a time of vehicle return, such that the usage charge is based on the charge unit price after the vehicle is returned; equivalent to when the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price in the second time slot as the  unit price.
When the time information includes the utilization start time and the utilization end time, the first controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the […] unit price using the unit price […] in the first time slot and the second time slot.
	Takeda further teaches “as shown in FIG. 15, an additional charge unit price may be calculated based on the charging rate at the time of vehicle return […] when the store terminal 200 calculates the usage charge in step S52, a correction charge obtained by adding the charge unit price addition set in FIG. 15 to the charge unit price (base charge unit price) set at the time of vehicle rental. The unit price may be calculated, and the correction charge unit price may be multiplied by the usage time to calculate the usage charge” (¶ [0082]); “The store terminal 200 […] stores lending data representing charging rate, member number, lending time, etc” (¶ [0059]).
	Thus, Takeda teaches that a usage charge for a vehicle rental may be based on a charge unit price before the rental period has started and after the vehicle has been returned; equivalent to when the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the unit price using the unit price in the first time slot and the second time slot. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Uyeki/Matsumoto with the teachings of Takeda by incorporating the features for setting charge unit price before and after a vehicle rental period and determining a usage fee for the vehicle rental based on the set charge unit prices, as taught by Takeda, into the system of Cho/Boot/Uyeki/Matsumoto that is configured to store information associated with a user indicating a utilization time period of an EV and determining a sharing service fee based on charging prices. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Cho/Boot/Uyeki/Matsumoto to determine a sharing service fee (for renting an electric vehicle) based on fluctuating charging prices for charging the electric vehicle, where the charging price may correspond to a set unit price before and after a vehicle rental period. One of ordinary skill in the art would have been motivated to make this modification to the system of Cho/Boot/Uyeki/Matsumoto with the purpose “to set a more appropriate usage charge” (¶ [0085]), as suggested by Takeda.

	Regarding claim 8,
	Cho teaches the following:
	A fee setting method for setting a utilization fee for sharing an electric vehicle equipped with a power storage device, the method comprising: 
	Cho teaches “an electric vehicle sharing service system may manage an electric vehicle return process based on […] a return condition” (¶ [0008]), where “A car sharing service may refer to a kind of car rental where people rent cars for short periods of time,” (¶ [0003]). Further, Cho teaches the electric vehicle sharing service system is configured to “lower an EV sharing service price” (¶ [0133]) or “increase in an EV sharing service price” (¶ [0004]). Thus, the electric vehicle sharing service system that may set a EV sharing service price for an electric vehicle rental is equivalent to a fee setting apparatus configured to set a utilization fee for sharing an electric vehicle. 
	Further, Cho teaches “processor 303 may obtain information on a remaining battery power of the electric vehicle, from a battery management system of the electric vehicle” (¶ [0064]). Thus, the battery of the electric vehicle is equivalent to an electric vehicle equipped with a power storage device.  

	Connecting a communication device, a storage device, and a first controller by a communication bus as to communicate with each other.
	Cho teaches “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity […] For example, a component may be, but is not limited to being […] a processor, an object, an executable […] and/or a computer […] both an application running on a controller and the controller can be a component” (¶ [0137]). Further, Cho teaches “The present invention can also be embodied in the form of program code embodied in tangible media, non-transitory media, such as […] hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention” (¶ [0138]). Further, Cho teaches “Electric vehicle sharing service system 16 may be connected to electric chargers (e.g., 14 a, . . . , 14 n) through a wired/wireless telecommunication network” (¶ [0043]) and “Communication processor 301 may transmit or receive signals, messages, information, and/or data required for performing the present embodiment,  in connection with at least one of user equipment 102 (or a corresponding user (e.g., 10)), electric vehicle sharing service system 16, electric charger 14, and electric vehicle 12.” (¶ [0062]). 
	Thus, Cho teaches a computer EV sharing service system comprising a processor, controller, communication network, communication processor, and machine readable storage mediums (such as a hard drives) that are all in communicative connection with each other to perform the functions of the EV sharing service system as taught by Cho; equivalent to a connecting a communication device, a storage device, and a controller by a communication bus as to communicate with each other.

	Storing time information for specifying a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle […] on a hard disk drive or solid state drive of the storage device;
	 Cho teaches a “solid state memory, floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer […] becomes an apparatus for practicing the invention” (¶ [0138]). Thus, the electric vehicle sharing service system comprising a computer with a hard drive for storing and executing code necessary for practicing the features of the invention is equivalent to a hard disk drive of a storage device for storing the following information. 
 	
	Cho teaches the “electric vehicle sharing service system 16 may determine ‘electric charger information’ associated with an electric vehicle return for each EV sharing service user […] More specifically, electric vehicle sharing service system 16 may determine the electric charger information, based on a reservation content (e.g., an EV return location, a return time, etc.) of a corresponding EV sharing service” (¶ [0126]). Further, Cho teaches “electric vehicle sharing service system may manage an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied” (¶ [0008]), where a “second return condition may include checking a charging connection between the electric vehicle and an electric charger” (¶ [0011]) and “transmitting a charging approval message to the connected electric charger such that the connected electric charger performs an electric charging process, when the second return condition is satisfied, and transmitting information on the electric charging process to the user equipment.” (¶ [0018]). Further, Cho teaches “when receiving the electric charging reservation request from electric vehicle sharing service system 16, electric charger 14 a may establish an electric charging schedule for the electric vehicle to be returned, according to the received electric charging reservation request” (¶ [0130]). Further, Cho teaches “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]). 
	Thus, Cho teaches an EV sharing service system configured to manage an electric vehicle (EV) return process, where an electric charging reservation request is sent to an electric charger based on a scheduled return time for the EV and the charging is initiated once the EV has been connected to the charger according to the electric charging schedule. Thus, the feature for setting an electric charging schedule according to stored charging reservation information by the electric vehicle sharing service is considered equivalent to storing time information on a charging time of the power storage device. 

	Further, Cho teaches “electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16 […] the obtained information may include at least one of […]  the remaining battery power information […] the electric vehicle utilization time” (¶ [0078]). Further, Cho teaches “electric vehicle sharing service system 16 may calculate a remaining battery power, using the electric vehicle utilization time and the mileage included electric vehicle return request” (¶ [0081]). Thus, the electric vehicle sharing service system is configured to receive or calculate a remaining battery power in an electric vehicle that is being returned; equivalent to storing a consumed power amount due to the utilization of the electric vehicle. 

	Further, Cho teaches “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). Thus, the electric vehicle sharing service system is configured to calculate an electric charging expense based on a charging price when the vehicle is returned; equivalent to a storage device configured to store a unit price of commercial power.

	Setting the utilization fee with a fee setting device with the first controller, wherein the time information includes a utilization time of the electric vehicle;
	Cho teaches “electric vehicle (EV) sharing service system 16 may include electric vehicle (EV) sharing service providing processor (hereinafter referred to as “EV sharing service providing processor”) 20” (¶ [0048]) and “EV sharing service providing processor 20 may include EV utilization management unit 201” (¶ [0050]). Further, “EV utilization management unit 201 may determine a corresponding service expense when an EV sharing service utilization associated with a specific user is complete. “ (¶ [0051]). Further “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102. Herein, the return completion message may include the service expense and/or benefit information determined at step S636 […] the return completion message may further include the electric charging expense.” (¶ [0114]). 
	Thus, Cho teaches that a service expense and charging expense may be determined by the EV sharing service system components and modules, including a controller/processors (equivalent to the controller) and utilization management unit (equivalent to the fee setting device); equivalent to setting the utilization fee with a fee setting device with the controller.

	Further, Cho teaches “a user (e.g., 10) may use an electric vehicle (EV) (e.g. 12) for a predetermined time period, through an electric vehicle (EV) sharing service. When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle.” (¶ [0041]). Further, “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]), “reservation content (e.g., an EV pick up location, an EV return location, a vehicle model, a reservation time, etc.)” (¶ [0069]), “reservation content (e.g., an EV return location, a return time, etc.)” (¶ [0058]). Thus, the EV sharing service system may store reservation information for an EV including a reservation time that indicates a predetermined time period that a user may utilize a particular EV; equivalent to the time information includes a utilization time of the electric vehicle.  

	Calculating the consumed power amount […]; and
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV sharing service period) exceeds a threshold value” (¶ [0082]); “ referring to FIG. 5B, at step S520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]).
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user; equivalent to calculating a consumed power amount. 

	Wherein the utilization fee being set based on the calculated consumed power amount and […] power unit price. 
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV sharing service period) exceeds a threshold value” (¶ [0082]); “ referring to FIG. 5B, at step S520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). 
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user, where the charging expense is based on a required charging amount and a charging price; equivalent to setting the utilization fee based on a calculated consumed power amount and power unit price.

	Wherein the first controller includes a central process unit and a memory, and the controller executes predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device.
	Cho teaches a computer EV sharing service system comprising a controller, processor, and machine readable storage medium that stores the program code for executing all of the functions of the EV sharing service system (see ¶ [0137] -¶ [0138]), the functions including a calculation of a service expense for a user (see  ¶ [0051]) where the expenses include an electric charging expense that is based on a required charging time, charging amount, and a charging price ( see ¶ [0096]). Further, the EV sharing service system comprises a communication processor in communication with user equipment, an electric charger, and the electric vehicle (see ¶ [0062]). Further, the electric vehicle terminal may communicate information regarding the remaining battery power information (¶ [0078]) to the EV sharing service system that is used to predict a charging expense that may be included with the service expense transmitted to the user for utilizing the EV ( see ¶ [0096], ¶ [0114]). 
	Thus, the EV sharing service system that utilizes a controller, processor, and program code stored in a memory to calculate a charging expense based on received information from an EV terminal via a communication processor and transmitting the charging expense with a service expense to a user is equivalent to a controller including a central process unit and a memory, the controller configured to input and output various signals and configured to execute a predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device.

	Wherein the time information includes at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended; and
Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, a scheduled charging time, and determining a charging expense based on a charging price at the time of charging (¶ [0041], ¶ [0058]), ¶ [0069], ¶ [0096]); equivalent to time information including at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended.

	Although Cho teaches an EV sharing service system that may store reservation information (including a utilization time of an EV and a scheduled charging time) and determining charging expenses to include in a service fee based on a charging price, Cho does not explicitly teach that the charging price is a set power unit price and that the power unit price is set by using the unit price of commercial power in a time slot defined in associated with the utilization time of the EV. Further, Cho does not explicitly teach a storage device that stores a unit price of commercial power which fluctuates in different time slots.

	However, Boot teaches the following:
	Storing […] a unit price of commercial power which fluctuates in different time slots […]; 
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]) and “The service provider computer 104 […] may also include […] one or more database(s) 182 […] The database 182 may also store rate and pricing information, which may be set by a utility provider based upon the time of day” (¶ [0024]). Further, “the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of day” (¶ [0042]). Further, Boot teaches “the charging station controller 106 can control or manage an amount of power, a duration of charge” (¶ [0034]). 
	Thus, Boot teaches system for managing reservations of EV charging stations, where the system includes a database that stores rate and pricing information of power/electricity, set by a utility provider (equivalent to a unit price of commercial power), at each of the EV charging stations. The rate and pricing information relates to costs associated with using the EV charging stations to charge a vehicle during different time slots during a day, where the cost for recharging an EV during a time slot is different in each time slot; equivalent to a storage device that stores a unit price of commercial power which fluctuates in different time slots. 

	Setting a power unit price with a unit price setting device with the controller; […] and setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time with the controller.
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]). Further, Boot teaches “one or more available time slots may be available for a customer to reserve […] the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of day” (¶ [0042]). Further, Boot teaches “the system may include at least one memory that stores computer-executable instructions, and at least one processor configured to access the at least one memory. At least one processor may be configured to execute the computer-executable instructions to […] provide […] a respective cost for accessing the charging station during one or more available time period” (¶ [0003]). Further, Boot teaches that the charging station need not be reserved and may be available for access by any drive-up electric vehicle (see ¶ [0017]). 

	 Thus, the feature for allowing EV drivers (utilizing electrical vehicles at a particular point in time) to arrive at a charging station and determining a cost for recharging based on the time of the day and associated electricity rates, as taught by Boot, is considered to be equivalent to setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time.	 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature for determining a cost for charging an EV at a charger based on a cost associated with the particular time slot in which an EV driver arrives at the charger or has reserved the charger, as taught by Boot, for feature of determining a charging expense based on a charging price as in the system of Cho. As a result, the system of Cho would be modified by the teachings of Boot such that the EV sharing service system of Cho would be configured to set a service fee based on the amount of power utilized by the driver and a variable charging price associated with the particular time slot that the EV is being utilized and charged at a designated EV charger. One of ordinary skill in the art would have been motivated to make this modification with the purpose to potentially further “lower an EV sharing service price” (¶ [0133]), as suggested by Cho, such that the EV sharing service may attract more customers during particular time periods. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Boot are compatible with the system of Cho as they share capabilities and characteristics; namely, they are both systems configured to manage the reservation of a particular electric vehicle charger at a particular time and determining charging expenses.

Although Cho/Boot teaches an EV sharing service system that is configured to calculate a remaining amount of charge in an EV, determine a battery power usage amount used for an EV sharing service period, and determining charging expenses (based on amount of battery usage and charging price) to include in an EV sharing service fee, Cho/Boot does not explicitly teach the electric vehicle comprising a second controller and the second controller configured to: when the electric vehicle is in a READY-ON state and is being charged, periodically send calculated state of charge (SOC) information of the power storage device to the first controller.

	However, Uyeki teaches the following:
When the electric vehicle is in a READY-ON state and is being charged, periodically sending calculated state of charge (SOC) information of the power storage device by a second controller of the electric vehicle to the first controller. 
	Uyeki teaches “charge status information is received by the mobile device from the electric vehicle via a short range wireless communication protocol in response to a triggering event at the vehicle […] mobile device at a later point receives a request from a user, the request involving a current state of charge of the electric vehicle. The mobile device attempts to communicate with electric vehicle to obtain information from the vehicle for responding to the request” (see abstract); “The triggering may be one or more of the following: the vehicle's engine being turned off, the vehicle 102 being put in park mode” (¶ [0025]); “a triggering event that indicates that vehicle 102 has been stopped (e.g., engine being turned off or vehicle 102 put in park mode)” (¶ [0042]); “ The vehicle information received includes at least charge status information. The mobile device communication module 312 stores the vehicle information in the vehicle information database 318 […]  the vehicle information database 318 may be remote from the mobile device 106. For example, the vehicle information database 318 may be part of a service provider server 110” (¶ [0054]); “the charge status information is transmitted to the mobile device 106 at a set time (e.g., 20 seconds) after the triggering event is detected […]  the vehicle communication module 214 may send charge status information to the mobile device 106 immediately after the triggering event is detected and updated charge status information is transmitted every 15 seconds” (¶ [0042]); “ If charging of the vehicle 102 is started, the communication module 214 transmits updated information indicating that the vehicle 102 is being charged” (¶ [0044]); “the transmitted charge status information always includes at least the state of charge and an indication of whether the vehicle is being charged” (¶ [0045]); “electric vehicle 102 includes a telematics-navigation device 104. The telematics-navigation device 104 represents a device that exchanges information […]  the telematics-navigation device 104 provides vehicle charge status information to the mobile device […] charge status information includes one or more of the following: the state of charge of the vehicle 102” (¶ [0024]).
	Thus, Uyeki teaches a system comprising a vehicle that is configured to communicate (via a telematics-navigation device) with a mobile device or remote service provider server. The vehicle is configured to periodically send updated charge status information to the mobile device or server when the vehicle is parked or turned off (indicating that the car may not be turned off when it is parked).  The charge status information may indicate that the vehicle is being charged and a state of charge of the vehicle battery; equivalent to when the electric vehicle is in a READY-ON state and is being charged, periodically sending calculated state of charge (SOC) information of the power storage device by a second controller of the electric vehicle to the first controller.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot with the teachings of Uyeki by incorporating the features for enabling a vehicle to periodically communicate updated charge status information (including a state of charge) to a service provider server while the vehicle is turned on and charging, as taught by Uyeki, into the system of Cho/Boot configured to determine the state of charge of an EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses. One of ordinary skill in the art would have been motivated to make this modification to the EV sharing service system of Cho/Boot with the teachings of Uyeki, by including the feature for receiving periodic state of charge updates from a vehicle, when one considers “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho.

	Although Cho/Boot/Uyeki teaches an EV sharing service system that is configured to determine the state of charge of an EV based on a voltage/current/temperature of the EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses (based on amount of battery usage and charging price at a particular time), Cho/Boot/Uyeki does not explicitly teach calculating the consumed power amount based on the determined SOC. Further, Cho/Boot/Uyeki does not explicitly teach setting the utilization fee based on this calculated consumed power amount. 
	However, Matsumoto teaches the following:
	Calculating the consumed power amount based on the determined SOC; wherein the utilization fee being set based on the calculated consumed power amount […]. 
	Matsumoto teaches “the electric vehicle V includes an in-vehicle terminal 10, a storage battery 17, an SOC detection sensor 18” (pg. 9, para. 3); “The SOC detection sensor 18 is attached to the storage battery 17, and detects a state of charge (SOC) of the storage battery 17” (pg. 9, para. 6);“control unit 15 calculates the amount of electric power F consumed by the electric vehicle V traveling […] The power consumption amount F can also be calculated from the amount of change in the SOC detected by the SOC detection sensor 18” (pg. 21, para. 7 – pg.22, para. 1); “When the car sharing user ends using the car sharing electric vehicle V, the settlement processing unit 42 performs settlement processing of the usage fee and the like” (pg. 23, para. 2); “the usage fee S is calculated by the following equation. S = L2 * W + P3 As can be seen from this equation […] the car sharing fee S is a charge corresponding to the travel distance of the car sharing electric vehicle, the green electric power usage amount P3” (pg. 28, para. 2). 
	Thus, Matsumoto teaches an electric vehicle control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle; equivalent to calculating the consumed power amount based on the determined SOC. Further, Matsumoto teaches a system that is configured to calculate a car sharing fee based on the calculated electric power usage amount; equivalent to setting the utilization fee based on the calculated consumed power amount. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Uyeki with the teachings of Matsumoto by incorporating the control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle and calculating a car sharing fee based on the calculated electric power usage amount, as taught by Matsumoto, into the system of Cho/Boot/Uyeki configured to determine the state of charge of an EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses. One of ordinary skill in the art would have been motivated to make this modification to the EV sharing service system of Cho/Boot/Uyeki with the teachings of Matsumoto when one considers “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 
	Although Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, Cho/Boot/Uyeki/Matsumoto does not explicitly teach when the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price. Further, Cho/Boot/Uyeki/Matsumoto does not explicitly teach when the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price. Further, Cho/Boot/Uyeki/Matsumoto does not explicitly teach when the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot.
	However, Takeda teaches the following:
When the time information includes the utilization start time, the first controller is configured to estimate that a first time slot, which is a previous time slot before a time slot including the utilization start time, is the charging time, and set the unit price […]  in the first time slot as the […] unit price;
	Takeda teaches a system “To appropriately set a rental fee of an electric vehicle […] A store terminal 200 acquires a charging rate of a battery 20 when lending a vehicle, and sets a rent unit price according to the charging rate” (see abstract); “battery 20 is provided with an SOC detector 70 that detects a state of charge (SOC), which is a value indicating the charge state of the battery 20.” (¶ [0034]); “when the center server 100 detects that the charging rate is lower than the threshold based on the SOC information, it searches for a charging station near the vehicle” (¶ [0037]); “store terminal 200 manages the lending status of the vehicle 10 and sets a usage charge (a unit price per unit time and a service point) according to the charging rate of the battery 20.” (¶ [0039]); “The charge unit price is set according to the charging rate of the battery 20 when the use of the vehicle 10 is started, that is, when the vehicle 10 is rented. Therefore, before lending out the vehicle 10, the shop terminal 200 acquires and stores the battery charging rate of the vehicle 10” (¶ [0042]); “based on the loan data, the charge unit price is set by multiplying the charge unit price set at the time of loan, the usage charge is calculated, and the charge processing is performed using the usage charge.” (¶ [0061]); “a usage fee setting unit 222 that sets the usage fee of the vehicle 10 based on the battery charging rate” (¶ [0040]); “since the charge unit price is set according to the charging rate at the time of vehicle rental, the user can know the charge unit price before using the vehicle 10” (¶ [0074]); “When the return processing routine is activated, the store terminal 200 reads the lending data stored at the time of lending of the vehicle 10 […] Subsequently, in step S52, based on the loan data, the charge unit price is set by multiplying the charge unit price set at the time of loan, the usage charge is calculated” (¶ [0061]); “The store terminal 200 […] stores lending data representing charging rate, member number, lending time, etc” (¶ [0059]). 
	Thus, Takeda teaches a system configured to store a lending time for a vehicle rental and setting a charge unit price (vehicle use charger per unit time) according to the charging rate (amount of charge) of a vehicle battery at the time of lending (before use of the vehicle is started). As such, Takeda teaches features for designating a charge unit price at the time of lending (before use of the vehicle is started). Further, Takeda teaches “when the center server 100 detects that the charging rate is lower than the threshold based on the SOC information, it searches for a charging station near the vehicle and introduces an available charging station to the user. Recommends battery charging.” (¶ [0037]). Thus, if the charging rate is lower than a threshold before being lent to a renter, the electric vehicle may be directed to a charging station where it is charged. Accordingly, Takeda teaches a relation between a potential (estimated) charging time (a time slot when a charging was performed) and the rental fee (the utilization fee) of the EV, where a particular charge unit price may be set before a lending time of the electric vehicle or after the vehicle is returned; equivalent to when the time information includes the utilization start time, the first controller is configured to estimate that a first time slot, which is a previous time slot before a time slot including the utilization start time, is the charging time, and set the unit price  in the first time slot as the  unit price. 

When the time information includes the utilization end time, the first controller is configured to estimate that a second time slot, which is a next time slot after a time slot including the utilization end time, is the charging time, and set the unit price […] in the second time slot as the […] unit price;
	Takeda further teaches “as shown in FIG. 15, an additional charge unit price may be calculated based on the charging rate at the time of vehicle return […] when the store terminal 200 calculates the usage charge in step S52, a correction charge obtained by adding the charge unit price addition set in FIG. 15 to the charge unit price (base charge unit price) set at the time of vehicle rental. The unit price may be calculated, and the correction charge unit price may be multiplied by the usage time to calculate the usage charge” (¶ [0082]); “the charge unit price is set according to the charging rate at the time of vehicle rental, but it is not necessarily performed at the time of vehicle rental, and may be set, for example, at vehicle return. In this case, when the charge rate at the time of vehicle return is out of the recommended charge rate range, a higher charge unit price may be set” (¶ [0083]); “The store terminal 200 […] stores lending data representing charging rate, member number, lending time, etc” (¶ [0059]).
	Thus, Takeda teaches that a charge unit price may additionally be set at a time of vehicle return, such that the usage charge is based on the charge unit price after the vehicle is returned; equivalent to when the time information includes the utilization end time, the first controller is configured to estimate that a second time slot, which is a next time slot after a time slot including the utilization end time, is the charging time, and set the unit price in the second time slot as the unit price.
When the time information includes the utilization start time and the utilization end time, the first controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the […] unit price using the unit price […]  in the first time slot and the second time slot.
	Takeda further teaches “as shown in FIG. 15, an additional charge unit price may be calculated based on the charging rate at the time of vehicle return […] when the store terminal 200 calculates the usage charge in step S52, a correction charge obtained by adding the charge unit price addition set in FIG. 15 to the charge unit price (base charge unit price) set at the time of vehicle rental. The unit price may be calculated, and the correction charge unit price may be multiplied by the usage time to calculate the usage charge” (¶ [0082]); “The store terminal 200 […] stores lending data representing charging rate, member number, lending time, etc” (¶ [0059]).
	Thus, Takeda teaches that a usage charge for a vehicle rental may be based on a charge unit price before the rental period has started and after the vehicle has been returned; equivalent to when the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the unit price using the unit price in the first time slot and the second time slot.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Uyeki/Matsumoto with the teachings of Takeda by incorporating the features for setting charge unit price before and after a vehicle rental period and determining a usage fee for the vehicle rental based on the set charge unit prices, as taught by Takeda, into the system of Cho/Boot/Uyeki/Matsumoto that is configured to store information associated with a user indicating a utilization time period of an EV and determining a sharing service fee based on charging prices. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Cho/Boot/Uyeki/Matsumoto to determine a sharing service fee (for renting an electric vehicle) based on fluctuating charging prices for charging the electric vehicle, where the charging price may correspond to a set unit price before and after a vehicle rental period. One of ordinary skill in the art would have been motivated to make this modification to the system of Cho/Boot/Uyeki/Matsumoto with the purpose “to set a more appropriate usage charge” (¶ [0085]), as suggested by Takeda.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
 /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628